 Case: 1:20-cv-00157-MWM-KLL Doc #: 73 Filed: 09/10/21 Page: 1 of 2 PAGEID #: 600




                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


MICHAEL JOHNSON,                                              Case No. 1:20-cv-157
     Plaintiff,
                                                              McFarland, J.
                                                              Litkovitz, M.J.

       vs.


BRYAN LAWLESS,                                                REPORT AND
    Defendant.                                                RECOMMENDATION

       This matter is before the Court on defendant’s motion to dismiss this case pursuant to Fed.

R. Civ. P. 41(b) due to plaintiff’s alleged failure to prosecute the case. (Doc. 68). Plaintiff has

responded to the motion (Doc. 71), and the undersigned has granted plaintiff’s motion for an

extension of time to respond to defendant’s motion for summary judgment (Doc. 70), which

plaintiff filed on September 7, 2021.

       It is therefore RECOMMENDED that defendant’s motion to dismiss for lack of

prosecution (Doc. 68) be DENIED as moot.



Date: ________________
         9/9/2021                                     _________________________
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge
 Case: 1:20-cv-00157-MWM-KLL Doc #: 73 Filed: 09/10/21 Page: 2 of 2 PAGEID #: 601




                           UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


MICHAEL JOHNSON,                                             Case No. 1:20-cv-157
     Plaintiff,
                                                             McFarland, J.
                                                             Litkovitz, M.J.

       vs.


BRYAN LAWLESS,
    Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                  2
